DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high mesa structure" in claim 1 is a relative term which renders the claim indefinite.  The term "high mesa structure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of the rejection below any ridge-type waveguide/core having any height off a substrate will be considered as “high” with respect to describing a “mesa structure”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondou et al. (US 20120027337: “Kondou”) in view of Prosyk (US 20150286108).
	Regarding claim 1, Kondou teaches the claim 1 invention at figs. 2-4 (see particularly fig. 4; ¶s 0015, ¶s 0031-0038, 0054-0047; not ¶ 0046 teaches a ridge structure which cover the “high mesa” limitation; Y-multiplexer 2 is disclosed as is multiple/multi-mode {¶ 0033}; ¶ 0047 states fig. 4 is a Mach Zehnder (MZ) modulator structure) except for Kondou not explicitly stating that Y-splitter 6 is multiple/multi-mode (MM).  Note Kondou figs. 2-4 and at least ¶ 0033 make it very clear that subsidiary waveguides {WGs} 4 are for bleeding off the MM light so main output waveguide (WG) 3 is for single mode light. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references because both reference teach MZM-type modulators.  
Furthermore, Kondou and  Prosyk are combined by taking the technology of Kondou which teaches  an MZM having a 2x1 output MM WG 2 that has subsidiary WGs 4 for bleeding off the higher order mode light to reserve the single mode light for main output WG 3 and applying to it the 1x2 input WG also being MM as well as TWEs for shaped such that feeding occurs from any claimed direction,  technology of  Prosyk to obtain the instant invention of  Mach-Zehnder modulator comprising: a Mach-Zehnder (MZ) optical waveguide including two arm waveguides; a 1x2 multimode interference coupler composed of a semiconductor that splits and distributes input light to the two arm waveguides; a 2x1 multimode interference coupler composed of a semiconductor that multiplexes light from the two arm waveguides; and phase modulation means for giving a phase difference to the light that propagates through the two arm waveguides, wherein the 1x2 multimode interference coupler and the 2x1 multimode interference coupler are formed in a high-mesa structure, and higher mode light radiation means for radiating higher mode light is connected to only the 2x1 multimode interference coupler among the two multimode interference couplers having traveling wave high frequency wiring 
	One of ordinary skill in the art before the effective filing date of the claimed invention would have also been motivated to make such a combination for the purpose of filtering out unwanted higher order modes which keep the signals unperturbed for better transmission in single mode.
The above Kondou and  Prosyk combination (“Kondou-Prosyk”) thus teaches all the claimed elements in instant claims 1-4 and 6-7.
Thus each of respective claims 1-4 and 6-7 is rejected.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art, either alone or in combination, does not disclose or render obvious an IQ optical modulator in which at least two Mach-Zehnder modulators according to claim 2 are connected in parallel, further comprising a preceding 1x2 multimode interference coupler whose two outputs are connected to inputs of two 1x2 multimode interference couplers of the two parallel Mach-Zehnder modulators, wherein with respect to a stripe direction of optical waveguides of the Mach- Zehnder modulators, a stripe direction of the traveling wave high-frequency wiring, a stripe direction of the two 1x2 multimode interference couplers, and a stripe direction of the two 2x1 multimode interference couplers connected in parallel are the same, and 
It is noted that claim 5 would be allowable because the unique combination of each and every specific element stated in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishikawa et al. (US 20130064492; “Ishikawa”) and Kiyota et al. (US 20090185774) each teach many aspects of the instant claimed invention including MZ devices and multimode coupler. Additionally, Ishikawa also teaches filtering out the higher order modes at a MM coupler using sub-waveguides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic


/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874